DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2. The claim interpretation made in the previous office action has been maintained.
Allowable Subject Matter
3. Claims [1-7, 9-21 and 23-32] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
Re Claims [1 and 29] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: a method for capturing one or more images, the method comprising: determining whether one or more factors associated with a display provided in the computing device and the one or more reflective objects will cause a disturbance in an image of the scene when  the image is captured by the computing device, the disturbance being based on one or more reflections of the display on the one or more reflective objects, wherein the one or more factors comprise at least one of a respective relative position between the display and each respective reflective object of the one or more reflective objects, ambient light, brightness of the display, or a respective shape of each respective reflective object of the one or more reflective objects; and adjusting a brightness level of the display prior to capturing the image based on determining that the display will cause the disturbance; in conjunction with the other limitation of the claim.
Claims 2-7 and 9-14  are allowed due to their direct or indirect dependency on claim 1.

Re Claims [15 ] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: an apparatus for capturing one or more images, the apparatus comprising: determine whether one or more factors associated with a display provided in the apparatus and the one or more reflective objects will cause a disturbance in an image of the scene when the image of the scene is captured by the apparatus, the disturbance being based on one or more reflections of the display on the one or more reflective objects, wherein the one or more factors comprise at least one of a respective relative position between the display and each respective reflective object of the one or more reflective objects, ambient light, brightness of the display, or a respective shape of each respective reflective object of the one or more reflective objects; and adjust a brightness level of the display prior to capturing the image based on determining that the display will cause the disturbance, in conjunction with the other limitation of the claim.
Claims 16-21, 23-28 and 31-32 are allowed due to their direct or indirect dependency on claim 2.

Re Claim 30, none of the prior arts on the record either alone or in combination teaches or reasonably suggests: an apparatus for capturing one or more images, the apparatus comprising: means for determining whether a display provided in the apparatus will cause a disturbance when an image of the scene is captured by the apparatus, the disturbance being based on one or more reflections of the display on the one or more reflective objects; and means for adjusting a brightness of the display prior to capturing the image based on determining that the display will cause the disturbance; in conjunction with the other limitation of the claim

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698